Title: From Thomas Jefferson to Steuben, 4 December 1780
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
In Council December 4th. 1780.

I have been just honored with your favor of Yesterday expressing your Opinion that it will be for the general good to dispense with the services of the Corps under Genl. Lawson; and take the Liberty of putting under cover to you my Letter to General Lawson desiring him to give them a discharge. The Diversion of their Services to an object different from that to which they had attached their original views seems to have had a considerable influence on their minds; as also on the Militia who were under marching orders for Carolina and stopped in like manner. Whether the same principles should lead to the same determination as to the Militia I beg leave to submit altogether to yourself. They were to serve three months from their getting to Hillsborough and we agreed that the time incurred between their rendezvousing at this place and setting  out again on their Southern march should be deducted from their original term. If you think under these Circumstances that it would be better to dismiss these and to call fresh men into the field, be pleased to give the order for dismission.
I have the honor to be with the greatest respect Sir Your mo: obedt. & mo: hble Servant,

Th: Jefferson

